Citation Nr: 0515025	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982 and from November 1982 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board's initial review of this 
matter occurred in May 2001, at which time, the Board 
remanded for further evidentiary development and compliance 
with the newly enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(hereinafter the VCAA).  The matter was returned to the Board 
in July 2004 and remanded to ensure compliance with the VCAA.  
A review of the record indicates that the Appeals Management 
Center (AMC) complied with the remand directives; the Board 
may proceed with its review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of service connection for a low back disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for tinea 
versicolor, prostatitis, and urethritis; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran underwent treatment for tinea versicolor on 
one occasion during service that resolved with treatment and 
the veteran currently has subjective complaints of pruritis 
every three months lasting for approximately two weeks; 
report of the veteran's retirement physical examination and 
post-service medical evidence fail to show a current 
diagnosis of tinea versicolor.

3.  The veteran underwent treatment for prostatitis in 
service without a definitive diagnosis of such; report of the 
veteran's retirement physical examination and post-service 
medical evidence fail to show a current diagnosis of 
prostatitis.

4.  The veteran underwent treatment for urethritis in 
service; report of the veteran's retirement physical 
examination and post-service medical evidence fail to show a 
current diagnosis of urethritis.


CONCLUSIONS OF LAW

1.  Service connection for tinea pedis is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Service connection for prostatitis is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Service connection for urethritis is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
As a preliminary matter, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in August 1998 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the August 1999 rating decision, the June 2000 
Statement of the Case (SOC), and the Supplemental 
Statement(s) of the Case (SSOC) in March 2001, 2004, and 2005 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the March 2004 SSOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed an August 1999 rating 
decision.  Only after that rating action was promulgated, did 
the RO and Appeals Management Center, in March 2003 and July 
2004 respectively, provide notice to the claimant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  In Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2003 letter from the 
RO provided to the appellant the first three elements and the 
July 2004 letter from the AMC provided all four elements by 
requesting the veteran let AMC know of any other evidence or 
information he thinks will support his claim and sending any 
evidence in his possession that pertained to his claim.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in the appellant's claim, any error in not 
providing a single notice covering all content requirements 
is harmless error.  Moreover, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  In this 
regard, the RO contacted the National Personnel Records 
Center (NPRC), as well individually contacting identified 
naval hospitals and clinics, and received all available 
records from NPRC and from the latter, negative replies.  
Thus, it became apparent that the records no longer exist or 
further attempts to locate them would be futile.  The Board 
considered whether an additional examination was required to 
resolve the issues in this matter, but finds the medical 
evidence of record is sufficient to decide the veteran's 
claim.  Discussed in greater detail below, the Board finds no 
evidence of continuity of symptomatology or chronicity of 
tinea versicolor, prostatitis, or urethritis.  Consequently, 
the evidence in this matter provides no indication that these 
disabilities may be associated with the veteran's active 
service.  38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 
3d 1381 (Fed. Cir. 2003).   
 
Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

Service medical records show in April and May 1983, the 
veteran sought treatment in the Urology Clinic on several 
occasions after undergoing an orchiotomy at a private 
hospital in early April.  Initial complaints were constant 
pain that worsened with activity and gave the veteran a weak 
stomach.  After several weeks status post-operative, the 
swelling and tenderness had markedly improved.  The veteran 
presented to the emergency room in late May, complaining of 
pain in the testicle region for three days.  He described 
moderate burning at the penile urethra and slight discharge 
on occasion.  On examination the prostate was within normal 
limits.  The pertinent assessment was urethritis.  The 
veteran was instructed to take two prescribed medications 
(Motrin and tetracycline).  In September1987, the veteran 
presented with complaints of a rash on the back of his left 
leg for three weeks.  On examination the veteran had a slight 
patch of discoloration on his left leg behind his knee.  The 
assessment was tinea versicolor.  In October the veteran was 
examined for gastrointestinal complaints.  Rectal examination 
revealed a normal prostate.

Records from Kaiser Permanente show the veteran presented to 
the emergency room in September 1992 with complaints of 
constant diffuse abdominal pain.  He denied having diarrhea 
or dysuria, but indicated "just a little nausea."  The 
impression was abdominal pain of unknown cause-rule out 
prostatitis.  Bactrim was prescribed.  The next day he 
returned to the hospital with complaints of lower abdominal 
pain and urinary frequency.  He denied any penile discharge 
or new sexual partner.  He indicated a medical history of a 
urinary tract infection (versus prostate) two years earlier.  
On physical examination there was slight tenderness at the 
epididymus and slight tenderness and bogginess was indicated 
at the prostate.    The impression was possible AGE (possibly 
acute gastroenteritis) versus prostatitis currently on 
medication.  The veteran presented in October approximately 
one month later with complaints of abdominal pan and chills 
for three days.  Following an examination the diagnosis was 
possible urinary tract infection.  The following day he 
returned for pain medication.  He reported pain with 
urination.   The diagnosis was urethritis.  

The veteran underwent a physical examination in July 1998 for 
his retirement from military service.  In conjunction with 
the retirement physical, the veteran completed a Report of 
Medical History, which asked specifically about the veteran's 
medical history of skin diseases and frequent or painful 
urination.  The veteran denied any past or current history of 
each of these conditions.  The examiner did not elaborate on 
the medical history other than referencing the results of the 
clinical evaluation, which was normal with regard to the 
prostate, genitourinary system, and skin.  

Post-service, the veteran underwent a fee basis physical 
examination in March 1999 for the purpose of VA compensation 
for service-connected disabilities.  The veteran reported a 
history of testicular surgery and urinary tract infection, 
but denied any history of urethritis, prostatitis, dysuria, 
problems with urine flow, incontinence or leakage, bladder 
stones, renal colic, kidney infection, and impotency.  He 
indicated the onset of tinea versicolor in 1985, which a 
physician had diagnosed at that time.  The veteran reported 
that it was not related to an injury.  Treatment consisted of 
applying an ointment.  His current complaint was intermittent 
itchy pruritis of the skin every three months and lasting 
approximately two weeks without associated pain.  The skin 
lesions do not present in areas of exposed skin.  They are 
located on the lower back and upper arms.  The skin lesions 
have not been biopsied.

On examination the penis, testicles, and epididymus were 
normal.  The veteran declined the rectal examination.  
Diagnostic studies included a PSA-Tot (prostate specific 
antigen), which was within normal limits.  Urinalysis was 
clear.  The examiner noted the objective factors on the 
examination were evidence of bilateral testicular surgical 
scars and absence of skin lesions.  He concluded that a 
diagnosis of tinea versicolor could not be confirmed due to 
the absence of skin lesions and would require review of 
previous medical records.

Records from Kaiser Permanente show in April 1999 the veteran 
complained of lower abdominal pain for two days and tingling 
in the penis.  He returned for treatment six days later with 
continued complaints of lower abdominal pain and rectal 
discomfort with slight cloudy penile discharge after bowel 
movement.  The pertinent assessment was prostatitis.  
Subsequent treatment notes indicate the clinician sought to 
rule out prostatitis, but confirmed the diagnosis in May 
1999.  
VA records show the veteran presented in November 2003 with a 
chief complaint of total body pain.  A physical examination 
and blood work were done.  There were no findings attributed 
to tinea versicolor, prostatitis, or urethritis.  The records 
reflect that the veteran presented in December with complaint 
of abdominal pain that began in November.  He was admitted 
for four days and underwent an abdominal ultrasound and a 
number of diagnostic tests.  No findings were attributed to 
tinea versicolor, prostatitis, or urethritis.  The veteran 
was re-admitted on the same date of his discharge in January 
2004 because he was unable to care for himself secondary to 
shortness of breath, swelling in both lower extremities, 
abdominal pain, and chest pain.  The veteran remained 
hospitalized for approximately two more weeks; however, there 
were no findings attributed to tinea versicolor, prostatitis, 
or urethritis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

It is essential to note initially that a review of service 
medical records indicates that they are incomplete.  The 
veteran has stated that he received treatment at several 
naval hospitals and/or clinics while on active duty.  The 
RO's attempt to locate the treatment records proved 
fruitless.  The Board finds the veteran's report of treatment 
credible and concludes from this and other factors that some 
service medical records are missing.  In this regard, the 
absence of any report of a pre-induction/enlistment physical 
examination or a separation physical examination from the 
veteran's September 1978 to September 1982 period of service 
is noteworthy.  The Board also observes the relatively small 
volume of records, which purportedly cover a 20-year career 
of active service.  Having concluded that some service 
medical records are missing, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The preponderance of the evidence is against entitlement to 
service connection for tinea versicolor.  A review of the 
record shows only one finding of record that was attributed 
to tinea versicolor.  This appears in service medical records 
in September 1987.  The treatment notes do not indicate the 
condition had occurred previously, as the veteran reported 
the rash began three weeks earlier and did not indicate his 
symptoms were recurrent.  The Board notes the medical history 
of onset in 1985, provided by the veteran at the March 1999 
VA examination, but concludes that this history fails to 
establish recurrence and it seems more consistent with a 
faulty memory of onset.  See Eddy v. Brown, 9 Vet. App. 52 
(1996) (The Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran); see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Significantly, in this regard service medical records are 
silent for any other skin complaints for the remaining eleven 
years of the veteran's active service after the diagnosis.  
And most notably, the veteran denied even having a history of 
skin diseases when he underwent his retirement physical 
examination in 1998.

The veteran reported subjective symptoms of pruritis every 
three months lasting for two weeks were considered.  The 
absence of any records review by the March 1999 VA examiner 
was also taken into account, noting that he stated he could 
not confirm a diagnosis of tinea versicolor without a review 
of previous records.  However, while the claims file should 
have been reviewed in conjunction with the examination, the 
Board finds, nonetheless, that the medical evidence of record 
is sufficient to decide the veteran's claim because of the 
apparent lack of chronicity or continuity of symptomatology 
from service.  Wells, supra.  The Board did not need an 
examination in the first instance to decide the claim because 
the episode of tinea versicolor was acute by all indications.  
38 C.F.R. § 3.159(c)(4).  In this regard, the Board points 
again to the veteran's denial of any skin diseases at his 
retirement physical.  Consequently, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for tinea versicolor.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the 
claim is denied.

Service connection for prostatitis is not warranted in this 
case.  Competent evidence fails to establish a current 
disability of prostatitis.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permits payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).

In the instant case, the veteran's in-service diagnosis of 
prostatitis appeared to be provisional.  Clinicians suspected 
prostatitis and sought to rule it out, but treated the 
veteran without making a definitive diagnosis.  In any case, 
the episode occurred in September and October 1992, and there 
is an absence of complaint or findings attributed to 
prostatitis for the remaining six years of the veteran's 
active service.  And again, the veteran denied ever having 
such symptoms as frequent or painful urination when he 
underwent examination for his retirement.  He also denied a 
history of prostatitis when he underwent examination by the 
VA in March 1999 and the VA examiner did not diagnose 
prostatitis.  Moreover, there are no findings attributed to 
prostatitis in post-service private medical records.  
Consequently, the Board finds the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostatitis and reasonable doubt is not for 
application.  38 C.F.R. § 5107; Gilbert, supra; Ortiz, supra. 

A review of the records reflects that service connection for 
urethritis has not been established.  Although an episode of 
urethritis is shown in service in October 1992, there is no 
evidence of recurrence for the remaining six years of the 
veteran's active service or at any time post-service.  As 
stated above, the veteran denied such symptoms of frequent or 
painful urination when he retired in 1998.  Post-service 
medical records, including the VA examination in March 1999, 
are negative for a diagnosis or findings attributed to 
urethritis.  Private records are also negative.  As 
previously discussed, a current disability is the cornerstone 
of a claim for VA disability compensation. 38 U.S.C.A. §§ 
1110, 1131 (West 1991); Degmetich, supra; Gilpin, supra; 
Rabideau, supra.  Because competent evidence fails to 
establish a current disability of urethritis, the evidence 
preponderates against service connection for the disorder and 
the claim for service connection for urethritis must be 
denied.  


ORDER

Service connection for tinea versicolor is denied.

Service connection for prostatitis is denied.

Service connection for urethritis is denied.


REMAND

When the veteran underwent a physical examination in July 
1998 for his retirement from the service, he reported a 
history of low back pain.  Unfortunately, the clinician did 
not elaborate on this history.  When the veteran underwent a 
VA examination in March 1999, he again reported low back pain 
with an onset date in 1985.  He stated he was lifting heavy 
objects and noted a popping sensation.  The diagnosis, 
according to the veteran, was a sprain.  The veteran reported 
that he had experienced constant pain ever since.  Following 
an examination of the veteran, which was without evidence of 
painful motion, muscle spasm, weakness, or tenderness, the 
pertinent diagnosis was status-post lumbar spine sprain-
without residual.  The clinician declined to order an x-ray 
of the lumbosacral spine because no abnormality, e.g., 
limited range of motion, was demonstrated.  Likewise, 
magnetic resonance imaging (MRI) was not accomplished in 
1999.

The veteran presented to Long Beach Medical Center in January 
2002 and reported that while working as a bus driver, he was 
unstrapping a wheelchair from the bus when he developed pain 
to his abdomen and lower back.  He complained of constant 
pain in his low back, which radiated to his abdomen and is 
aggravated by movement.  An x-ray was taken of the 
lumbosacral spine and was interpreted to be negative for 
fracture or bony abnormalities.  The assessment was lumbar 
strain.
A MRI of the veteran's lumbar spine was performed in February 
2002.  The interpretation of it indicated multilevel mild to 
moderate degenerative disc disease from L3-4 inferiorly 
through L5-S1, worse at L4-5.  The interpretation also 
reflected a 4-mm (millimeter) midline/right paramidline 
posterior disc protrusion at L3-4 with a broad-based 
posterior disc bulge measuring 2-3 mm, a 5-6 mm broad-based 
posterior disc protrusion at L4-5, a 2 to 2.5 mm posterior 
disc bulge at L5-S1, and mild bilateral neural foraminal 
stenosis, amongst other findings at multiple levels.  The 
veteran was seen at Memorial Orthopaedic Surgical Group in 
March 2002.  The impression was residuals of an L5 
radiculitis.

The Board finds an additional VA examination is warranted to 
resolve the veteran's claim for service connection for a low 
back disorder in light of the missing service medical 
records, the veteran's endorsement of recurrent back pain at 
the time of the his retirement physical examination, the lack 
of any diagnostic testing at the March 1999 VA examination, 
and the objective findings in February 2002 of hyperlordosis, 
degenerative disc disease, bilateral foraminal stenosis, and 
disc protrusion, extrusion, and bulge at various levels of 
the lumbar spine.

 Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded VA 
examination by an appropriate specialist 
or specialists (i.e. orthopedics), to 
determine the nature, status and etiology 
of any current low back disorder.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the medical opinion.  

The examiner is requested to take an 
extensive medical history of back injury 
and complaints in service and post-
service, with particular attention to the 
veteran's duties in service and his 
occupation post-service and associated 
duties.  In this regard, the examiner 
should note that service medical records 
appear to be incomplete.  After the 
physical examination and the review of 
the evidence in the claims folder, 
including service, VA, and private 
medical records, the clinician should 
state whether the veteran has a current 
disability of the low back and if so, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
disability is causally related to the 
service.  

The physician is advised that the phrase 
'at least as likely as not' does not mean 
within the realm of possibility.'  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
Thus, more likely than not and at least 
as likely as not support the contended 
relationship; less likely than not weighs 
against it.

The examiner is also asked to provide a 
rationale for any opinions expressed.  
If the physician cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

2.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to her 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for a low 
back disorder.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


